384 S.E.2d 343 (1989)
Kenneth Wayne JACKSON, Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 1467-86-2.
Court of Appeals of Virginia.
October 2, 1989.
Upon a Rehearing En Banc.
Michael J. Bowers, Atty. Gen., Marion O. Gordon, First Asst. Atty. Gen., Roland F. Matson, Sr. Asst. Atty. Gen., Eric A. Brewston, Staff Asst. Atty. Gen., for appellant.
*344 Richard Phillips, Ludowici, Ga., for appellee.
Before KOONTZ, C.J., and BARROW, BENTON, COLEMAN, DUFF, HODGES, KEENAN, MOON and COLE, JJ.

ORDER
Upon a rehearing en banc, the judgment of the trial court is reversed for the reasons stated by the majority in a panel of this Court in Jackson v. Commonwealth, 8 Va.App. 176, 380 S.E.2d 1 (1989). Accordingly, the stay of this Court's May 2, 1989 mandate is lifted and the Court's directives contained therein are reinstated.
It is ordered that the trial court allow counsel for the appellant an additional fee of $200 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel's costs and necessary direct out-of-pocket expenses.
This order shall be certified to the trial court.